Citation Nr: 1215346	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO. 08-36 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for irritable bowel syndrome.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975. 


This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Buffalo, New York Regional Office (RO) of the Department of Veterans Affairs (VA). A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

This case was previously before the Board in March 2010 when it was remanded for additional development. In particular, the RO through the Appeals Management Center in Washington, DC was to clarify for the Veteran the provisions of law pertaining to the reopening of claims by the submission of new and material evidence. However, since the Board's March 2010 review of this matter, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held in Bond v. Shinseki, 659 F.3d 1362 (2011) that 38 C.F.R. § 3.156(b) (pertaining to the reopening of previously denied claims by the submission of new and material evidence) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim. 

However, as here, it also noted that under the regulation, new and material evidence received prior to the expiration of the appeal period (here, February 2009 because the denial of the claim was in February 2008) will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b). 

Stated alternatively, the Federal Circuit ruled in Bond that in a circumstance as is present here, the Veteran-claimant need not submit new and material evidence for VA to review the merits of the claim. The Board will therefore comply with the Bond ruling in this case. 

The issue of service connection for coronary artery disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 
FINDING OF FACT

The Veteran's IBS was not caused or aggravated by any incident of military service. 


CONCLUSION OF LAW

The criteria for a grant of service connection for IBS have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr, supra (concerning varicose veins); see also Jandreau, supra (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to a claim of whether new and material evidence has been presented to reopen the claim for service connection, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) established requirements with respect to the content of the duty to assist notice under the VCAA which must be provided to a Veteran who is petitioning to reopen a claim.

The Court held that VA must notify a Veteran of the evidence and information that is necessary to both reopen the claim and establish entitlement to the underlying claim for the benefit sought. The Court also held that VA's obligation to provide a Veteran with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied. 

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment. 

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in March 2006, May 2008, and April 2010 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained the service treatment records, VA outpatient treatment records and private medical records. Additionally, the Veteran was afforded a VA examination in February 2012. Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


	Merits of the Claim

The Veteran contends that he has irritable bowel syndrome as a result of his period of service. As the evidence does not show that the Veteran's IBS was caused by any incident of active military service, the preponderance of the evidence is against the claim and the Veteran's claim is denied. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993).

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury incurred in service alone is not enough. There must be chronic disability resulting from that injury. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service. 38 C.F.R. § 3.303(d). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran's service treatment records contain no symptoms or diagnosis of irritable bowel syndrome or any other gastrointestinal disorder. The Veteran's August 1975 separation report reveals no abnormalities upon clinical examination. 

Post service treatment records show the following: A normal upper GI study was conducted in March 1990. The doctor noted that they were compared to an earlier examination conducted in December 1982. 

Significantly as it indicates the Veteran is not credible in his report of having had continuous symptoms of bowel difficulty since his discharge from active duty, the Veteran denied difficulty with bowel control in December 1990. A March 1991 abdominal ultrasound was normal. In May 1993, the Veteran again denied bowel or bladder dysfunction. An endoscopy conducted in January 1994 was normal. 

The first indications of any digestive symptoms were approximately 18 years after the Veteran was discharged from active service. A March 1994 record showed that the Veteran had upper digestive difficulties in the summer of 1992, and was treated with Zantac, Tagament, and Prilosec. Another March 1994 treatment record showed the Veteran denied abdominal pain, nausea, and vomiting. In June 1994, the Veteran was treated for rectal bleeding, abdominal pain, and nausea. The treatment record noted an unspecified history of nonsteroidal drugs causing gastrointestinal upset.  A colonoscopy revealed mild colitis with excoriations in the cecal area, as well as small internal hemorrhoids and a fissure in the ano. Further testing showed a diagnosis of mild gastritis. A December 1994 physical showed that the Veteran had been having digestive difficulties for approximately one year. 

An abdominal ultrasound was conducted in November 2003, which showed a fatty liver. VA treatment records from 2004 show a diagnosis of irritable bowel syndrome. In August 2005, the Veteran reported a 30 year history of chronic abdominal cramping and discomfort. In an October 2005 record, the Veteran stated that he had symptoms of stomach pains, cramps, and diarrhea since he was discharged from service. He stated that he underwent significant and extensive workup from a gastrointestinal standpoint and no disorder was ever diagnosed and his symptoms were all due to nerves. The Veteran reported that while he was stationed on a naval ship, he was often sick with gastrointestinal symptoms, including nausea and vomiting - as noted above, the Veteran's service treatment records do not reflect that he was treated as he presently reports. A May 2008 social work progress note indicates that the Veteran had a return of stomach pain with rectal bleeding and stated that this has been a "long-term problem." 

In August 2010, the Veteran also submitted an opinion from his physician at the Lisbon Medical Group that his symptoms of IBS began during service and have persisted since that time. 

The Veteran underwent a VA examination in February 2012. The examiner diagnosed irritable bowel syndrome and opined that the Veteran's IBS is less likely than not related to service. As a rationale, the examiner noted that the Veteran had a diagnosis of IBS in 2005 and although some of the records suggested a history of symptoms for 16-18 years previously, this was still insufficient to place the onset of his symptoms during service. The examiner observed that because the documentation does not show a reasonable temporal relationship between his symptoms and his period of service, it is not as likely as not that the Veteran's IBS is related to his service.  

The Board finds that the Veteran's IBS is not related to his period of service. While the Veteran had alleged that he experienced gastrointestinal symptoms since service, his service treatment records are devoid of any gastrointestinal complaints and his separation examination showed a normal clinical evaluation. As a general matter, the separation examination report was generated with a view towards ascertaining the Veteran's then-state of physical fitness; it is akin to a statement of diagnosis or treatment and is therefore of increased probative value, reflecting the Veteran's then state of physical fitness. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

His post-service treatment records noted various timeframes for the history and onset of his disorder. Specifically, in March 1994, the Veteran reported upper digestive symptoms since 1992. In December 1994, the Veteran reported having digestive difficulties over the prior year. An April 2005 record shows a 16 to 18 year history. In August 2005, the Veteran reported a 30 year history of symptoms. In October 2005, the Veteran reported both that he had gastrointestinal pains since service and that he had been dealing with his symptoms for 20 years. Finally, in the Veteran's April 2006 statement, he stated that he saw the corpsman on his ship with complaints of stomach/bowel problems during service - a contention that is not supported by record and is contradicted by the preponderance of his other reports.

Although the Board finds the Veteran competent to provide lay evidence as to his symptoms, the objective medical evidence does not support his statements and at times, contradicts his assertions. Additionally, in the October 2005 record, the Veteran acknowledged nausea and vomiting, stating that his ship sailed through a typhoon with 25-30 foot high tides. He also reported that his symptoms were due to nerves. 

The Board finds the objective medical evidence and the February 2012 VA examiner's opinion to be highly probative.  The August 2010 opinion from the Lisbon Medical Group does not contain a rationale and appears to be based on the Veteran's recitation that his symptoms began in service. When evaluating medical opinions it is the province of the Board to weigh the evidence and decide where to give credit and where to withhold the same, and in so doing, to also accept certain medical opinions over others. See Evans v. West, 12 Vet. App. 22, 30 (1999); Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Owens v. Brown, 7 Vet. App. 429, 433 (1995). The Board cannot make its own independent medical determinations and that there must be plausible reasons for favoring one opinion over another. See also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file. Prejean v. West, 13 Vet. App. 444 (2000); Swan v. Brown, 5 Vet. App. 229 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that it is error to reject a medical opinion solely on the basis that the medical opinion was based on a history given by the Veteran, and that a claimant's report must be examined in light of the evidence of record).

The objective medical evidence does not show that the Veteran experienced gastrointestinal symptoms during service, contrary to his current report. However, even assuming that his symptoms began during service, the opinion contains no rationale supporting a finding that these symptoms were the onset of his currently diagnosed disorder. Both the majority of the Veteran's post-service reports up until 18 years after service as well as testing, including abdominal ultrasounds, performed in 1982, 1991, 1994 and 2005 revealed no abdominal disorder evidence. The preponderance of the evidence is therefore against a finding that the Veteran's currently diagnosed IBS had its onset during service. The Veteran's claim of service connection for IBS is denied.    


ORDER

Service connection for irritable bowel syndrome is denied. 



____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


